*357OPINION of the Court, by
Judge Owszkt.
This is a writ of error brought to reverse a decree of the court below dismissing the bill of the plaintiffs, exhibited for the purpose of being relieved against a judgment at law recovered by the defendants in an action prosecuted by them against the plaintiffs.
*358The judgment was obtained upon an obligation given by the testator John in his lifetime to the intestate Robert, and relief was sought upon the grounds of Robert, after the execution of the obligation, having received from Charles Ford the sum of g60, which Ford had previously promised to pay the said John, and in consideration of which promise the obligation is alleged to have been given to Robert.
We have no doubt but what the plaintiffs have shown in their bill a sufficient cause for applying to a court of equity ; and the only inquiry to which the attention of this court is necessary to be drawn, is as to the sufficiency of the evidence to authorise relief. That Robert Lawrence received the money -from Ford, is expressly proven by Ford’s deposition; and although there is no other evidence in the canse conducing to the same result, tiiat deposition we suppose under the circumstances of thfe-cause is sufficient to authorise a decree for the plaintiffs : for although equity will not in the general relieve upon the evidence of a single witness, in opposition to the denial of the answer, yet when as in the present case the fact denied cannot from the nature of the transaction he within the knowledge of the defendant, the evidence of one credible witness is all that ought to be required ; and as Ford’s* credibility is unimpeached in this cause, upon his evidence a decree should have been entered in favor of the plaintiffs, perpetuating their injunction to the judgment at law recovered by the defendants, and for costs. But as that was. not done, the decree must be reversed with costs, the cause remanded and a decree there entered consistent with this opinion.